Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims as set forth are allowable over the prior art as they cannot be anticipated or otherwise rendered obvious.  Although ligands having similar chemical components, being PEG and succinic acid, are known within the art, ligands having the claimed structure are not taught or rendered obvious.  Similar chemical structures are known in the art for coating nanoparticles and nanostructures, such as those taught by Ren or Goncalves.  Both of these prior art references teach copolymers of mercaptosuccinic acid and PEG compounds; however the compositions taught by Ren and Goncalves are only similar in terms of their components and not their structure.  Arbitrarily modifying the structure in the prior art such that it meets the claimed structure would not have been obvious to those of ordinary skill in the art.  The cited art to Pickens is also noted.  Pickens teaches multidentate PEG based ligands, but does not teach ligands having the end-functionality instantly claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew E. Hoban/Primary Examiner, Art Unit 1734